Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20           PageID.921   Page 1 of 12



                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

  TECH AND GOODS, INC.,
                                                Case No. 2:18-cv-13516
               Plaintiff,
                                                HONORABLE STEPHEN J. MURPHY, III
  v.

  30 WATT HOLDINGS, LLC, et al.,

               Defendants.
                                        /

           OPINION AND ORDER GRANTING IN PART AND DENYING
       IN PART PLAINTIFF'S MOTION TO DISMISS COUNTERCLAIMS [24]

         On November 12, 2018, Plaintiff filed a complaint against Tooletries, LLC, and

 Tooletries Pty. Ltd. (together, "Tooletries Defendants") as well as 30 Watt Holdings,

 LLC ("30 Watt"). ECF 1. Plaintiff alleged that Defendants' conduct in marketing and

 selling their "Sudski" and "Sipski" products violated various provisions of the

 Lanham Act, violated the Michigan Consumer Protection Act ("MCPA"), and

 constituted common law unfair competition. Id. at 18–31. On August 12, 2019, the

 Court dismissed the Tooletries Defendants from the case. ECF 19.

         30 Watt then answered Plaintiff's complaint and asserted counterclaims for

 unfair competition under the Lanham Act, common law unfair competition, tortious

 interference with business expectancy, and violations of the MCPA. ECF 20. Plaintiff

 later filed the present motion to dismiss 30 Watt's counterclaims under Civil Rule

 12(b)(6). ECF 24. The Court reviewed the briefing and finds that a hearing is

 unnecessary. See E.D. Mich. LR 7.1(f). For the following reasons, the Court will grant

 in part and deny in part Plaintiff's motion.


                                            1
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20          PageID.922     Page 2 of 12



                                   BACKGROUND1

       Plaintiff, doing business as Sipcaddy, obtained a federal trademark for the

 term "Sipcaddy" on March 3, 2015, and for "Shower Beer" on November 7, 2017. ECF

 1, PgID 1, 7. Plaintiff alleged that in September 2018 it discovered that Defendants

 were infringing its "Shower Beer" trademark when marketing 30 Watt's Sudski

 product; Plaintiff further alleged Defendants infringed its Sipcaddy trademark on 30

 Watt's Sipski product. Id. at 8–9. Plaintiff thus filed the instant lawsuit. Id. at 18–

 33. In its answer, 30 Watt asserted counterclaims and averred that 30 Watt launched

 the Sudski product in November 2017 and obtained a federal trademark for the term

 "Sudski" on May 1, 2018. ECF 20, PgID 807. 30 Watt then launched the Sipski

 product on September 18, 2018, and obtained a federal trademark for the term

 "Sipski" on December 4, 2018. Id. 30 Watt admitted that it used the term "shower

 beer" on its Sudski product but argued that it merely "us[ed] packaging that

 descriptively refer[ed] to its product as a 'shower beer holder,' which [was] precisely

 the intended use of the product." Id. at 808.

       On September 22, 2018, Plaintiff complained to Amazon that 30 Watt was

 infringing its "Shower Beer" trademark. ECF 20, PgID 809; ECF 24, PgID 846. On

 September 24, 2018, Plaintiff sent 30 Watt's supplier a cease and desist letter. ECF

 20, PgID 810; ECF 24, PgID 846. 30 Watt argued that Plaintiff's actions




 1 On a motion to dismiss, the Court must view all facts in the light most favorable to
 the non-moving party. See Bassett v. Nat'l Collegiate Athletic Ass'n, F.3d 426, 430
 (6th Cir. 2008). The Court's recitation of the background facts reflects that obligation
 and therefore does not constitute a finding of fact.


                                            2
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20             PageID.923     Page 3 of 12



 "demonstrate[d] a pattern of anti-competitive conduct willfully and maliciously

 undertaken . . . to . . . cause marketplace confusion about the scope of the parties'

 respective trademark rights, to stifle competition in the marketplace, and to cause

 economic injury to 30 Watt[.]" ECF 20, PgID 810. 30 Watt therefore asserted

 counterclaims for: (1) unfair competition under § 43 of the Lanham Act, (2) common

 law unfair competition, (3) tortious interference with business expectancy, and (4)

 violations of the MCPA. Id. at 811–16.

                                  LEGAL STANDARD

        When analyzing a motion to dismiss under Civil Rule 12(b)(6), the Court views

 the claims in the light most favorable to the non-moving party, presumes the truth of

 all well-pleaded factual assertions, and draws every reasonable inference in favor of

 the non-moving party. Bassett v. Nat'l Collegiate Athletic Ass'n, 528 F.3d 426, 430

 (6th Cir. 2008). To survive a motion to dismiss, the claims "must contain either direct

 or inferential allegations respecting all the material elements to sustain a recovery

 under some viable legal theory." Nat'l Hockey League Players Ass'n v. Plymouth

 Whalers Hockey Club, 419 F.3d 462, 468 (6th Cir. 2005) (citation omitted). The claims

 must allege facts "sufficient 'to raise a right to relief above the speculative level,' and

 to 'state a claim to relief that is plausible on its face.'" Hensley Mfg. v. ProPride, Inc.,

 579 F.3d 603, 609 (6th Cir. 2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544,

 555, 570 (2007)).




                                              3
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20          PageID.924     Page 4 of 12



                                     DISCUSSION

       Plaintiff moved to dismiss all four of 30 Watt's counterclaims. ECF 24. The

 Court will address each claim in turn.

 I.    Lanham Act Unfair Competition

       First, 30 Watt alleged that Plaintiff engaged in unfair competition in violation

 of § 43 of the Lanham Act by falsely representing the scope of its trademark "rights

 in the term 'Shower Beer'" to Amazon without a "colorable, reasonable, or good-faith

 basis for making such assertions and knowingly did so for the purpose of stifling

 competition and causing economic injury to 30 Watt." ECF 20, PgID 811. 30 Watt

 alleged that "Shower Beer" is a "descriptive or generic" term and that Plaintiff's

 allegedly false assertions "have caused, and continue to cause, confusion in the

 marketplace" about 30 Watt's right "to descriptively use the term 'shower beer holder'

 to describe the intended function of a product[.]" Id.

       Section 43 of the Lanham Act prohibits any person from using, in commerce, a

 word or term that "is likely to cause confusion, or to cause mistake, or to deceive as

 to the affiliation, connection, or association of such person with another person, or as

 to the origin, sponsorship, or approval of his or her goods, services, or commercial

 activities by another person[.]" 15 U.S.C. § 1125(a)(1)(A). It likewise prohibits any

 person from using, in commerce, a word or term "in commercial advertising or

 promotion" that "misrepresents the nature, characteristics, qualities, or geographic

 origins of his or her or another person's goods, services, or commercial activities[.]"

 15 U.S.C. § 1125(a)(1)(B). 30 Watt acknowledged that its claim falls outside the




                                            4
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20          PageID.925     Page 5 of 12



 language of the statute but argued that its claim should survive the present motion

 because "courts have held that the groundless or oppressive assertion of intellectual

 property rights can support a claim for unfair competition." ECF 27, PgID 881.

       On its face, § 43(a) of the Lanham Act "is not limited to trademark issues."

 Gnesys, Inc. v. Greene, 437 F.3d 482, 488–89 (6th Cir. 2005). Although "much of the

 Lanham Act addresses the registration, use, and infringement of trademarks and

 related marks, § 43(a), 15 U.S.C. § 1125(a) is one of the few provisions that goes

 beyond trademark protection." Dastar Corp. v. Twentieth Century Fox Film Corp.,

 539 U.S. 23, 28–29 (2003). Nonetheless, "§ 43(a) 'does not have boundless application

 as a remedy for unfair trade practices' . . . but can apply only to certain unfair trade

 practices prohibited by its text." Id. at 29 (quoting Alfred Dunhill, Ltd. v. Interstate

 Cigar Co., 499 F.2d 232, 237 (2d Cir. 1974)).

       Here, the text of § 43(a) is not sufficiently broad to encompass 30 Watt's

 allegations. The Court can locate no case, nor does 30 Watt cite to any, that extends

 § 43(a)'s prohibition of certain unfair competitive practices as far as 30 Watt seeks to

 extend it. 30 Watt's proposal would effectively create an affirmative cause of action

 against a trademark owner for anyone with a legitimate descriptive use defense

 against the trademark owner's infringement lawsuit. This reading is simply too far

 of a stretch of § 43(a)'s language requiring the false or misleading wording to be

 "use[d] in commerce." 15 U.S.C. § 1125(a)(1).

       The phrase "use in commerce" is defined in the Lanham Act as "the bona fide

 use of a mark in the ordinary course of trade, and not made merely to reserve a right




                                            5
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20          PageID.926    Page 6 of 12



 in a mark." 15 U.S.C. § 1127. The Act further states that "a mark shall be deemed to

 be in use in commerce" with respect to goods when "it is placed in any manner on the

 goods or their containers or the displays associated therewith or the tags or labels

 affixed thereto, or if the nature of the goods makes such placement impracticable,

 then on the documents associated with the goods for their sale." Id. 30 Watt alleged

 only that Plaintiff told Amazon that 30 Watt's product infringed Plaintiff's

 trademark. See ECF 20, PgID 808–09. Under the statutory definition, Plaintiff's

 conduct does not constitute a "use in commerce" of a word, term, or other false or

 misleading description or representation.

       Moreover, the cases 30 Watt cited to support its proposed extension of § 43(a)

 to cover unfair competitive practices unrelated to use of statements in commerce as

 defined in the statute are not binding on the Court. And the cases are unpersuasive

 because they do not adequately address the statutory language or sufficiently tie their

 expansive readings of the statute to its text. See, e.g., Iowa Health Sys. v. Trinity

 Health Corp., 177 F. Supp. 2d 897, 929 (N.D. Iowa 2001) (holding that "Lanham Act

 'unfair competition' claims may be based on conduct far broader than the bare

 language of the statute might suggest"—a statement that was then directly

 contradicted by the Supreme Court in Dastar, quoted above); Repap Enters. Inc. v.

 Kamyr Inc., No. 92-5701, 1993 WL 322881, at *7 (E.D. Pa. June 8, 1993) (making a

 bare conclusion that patent applications "were activities in commerce" without

 addressing the statutory definition of "use in commerce"). The Court will not sanction

 expansions of rights without a necessary tether to statutory language. "It is




                                             6
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20               PageID.927     Page 7 of 12



 emphatically the province and duty of the [judiciary] to say what the law is." Marbury

 v. Madison, 5 U.S. 137, 177 (1803). It would be a matter for Congress to create an

 expansion of § 43(a)—not the Court. 30 Watt has therefore failed to state a claim on

 which relief can be granted, and the Court will dismiss its § 43(a) unfair competition

 counterclaim.

 II.    Common Law Unfair Competition

        Second, 30 Watt alleged that Plaintiff's statements to Amazon regarding its

 trademarks constituted common law unfair competition under Michigan law. ECF

 20, PgID 812.

        Michigan law "follows the general principles of unfair competition." Marion

 Labs., Inc. v. Mich. Pharmacal Corp., 338 F. Supp. 762, 767 (E.D. Mich. 1972), aff'd

 mem., 473 F.2d 910 (6th Cir. 1973); see also A&M Records, Inc. v. M.V.C. Distrib.

 Corp., 574 F.2d 312, 313 (6th Cir. 1978). And the Michigan Supreme Court has

 defined "unfair competition," according to its general principles, to mean "the

 simulation by one person, for the purpose of deceiving the public, of the name,

 symbols, or devices employed by a business rival, or the substitution of the goods or

 wares of one person for those of another, thus falsely inducing the purchase of his

 wares." Clipper Belt Lacer Co. v. Detroit Belt Lacer Co., 223 Mich. 399, 406 (1923)

 (citing Nims on Unfair Competition (2d ed.) § 4, pp. 12–14). Even in the small number

 of cases when Michigan law has been interpreted to extend beyond claims for passing

 off one's goods as those of another, "[t]he gist of the action . . . in all unfair competition

 cases, is fraud, and the gist of the charge is that the public is so misled that [the




                                               7
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20           PageID.928     Page 8 of 12



 wronged party] loses some trade by reason of the deception." Clairol, Inc. v. Boston

 Disc. Ctr. of Berkley, Inc., 608 F.2d 1114, 1120 (6th Cir. 1979) (quoting Revlon, Inc. v.

 Regal Pharmacy, Inc., 29 F.R.D. 169, 174 (E.D. Mich. 1961)).

        Here, 30 Watt did not allege that Plaintiff attempted to pass off its own goods

 as 30 Watt's goods, and it did not allege any similar conduct that would constitute

 Plaintiff defrauding the public. The conduct that 30 Watt alleged simply does not fall

 within Michigan's common law cause of action for unfair competition. The Court will

 therefore dismiss 30 Watt's counterclaim for common law unfair competition.

 III.   Tortious Interference with Business Expectancy

        Third, 30 Watt alleged that Plaintiff tortiously interfered with its business

 expectancy, in violation of Michigan law. ECF 20, PgID 813. 30 Watt again based its

 counterclaim on Plaintiff's allegedly false assertions to Amazon about the scope of its

 trademark rights in the term "Shower Beer."

        To state a claim for tortious interference with business expectancy under

 Michigan law, 30 Watt must claim that: (1) it had a valid business expectancy, (2)

 Plaintiff knew of the expectancy, (3) Plaintiff intentionally interfered in a way that

 caused the termination of the expectancy, and (4) 30 Watt suffered damages. Lifeline

 Ltd. No. II v. Conn. Gen. Life Ins. Co., 821 F. Supp. 1213, 1216 (E.D. Mich. 1993)

 (quoting Pryor v. Sloan Valve Co., 194 Mich. App. 556, 560 (1993)). To satisfy the

 third element, 30 Watt must allege that Plaintiff's conduct was intentional and was

 either: (1) inherently wrongful, or (2) "wrongful in the context of [Plaintiff's] actions




                                            8
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20          PageID.929     Page 9 of 12



 and malice." Auburn Sales, Inc. v. Cypros Trading & Shipping, Inc., 898 F.3d 710,

 716–17 (6th Cir. 2018).

       30 Watt alleged each necessary element in its counterclaim. As to the first

 element, 30 Watt alleged that it sold its Sudksi product through Amazon before

 Plaintiff's alleged actions and reasonably expected to continue to sell its Sudski

 product through Amazon. ECF 20, PgID 814. 30 Watt therefore alleged a valid

 business expectancy in the form of a "specific current . . . relationship[]." Compuware

 Corp. v. Int'l Bus. Machs., 259 F. Supp. 2d 597, 604 (E.D. Mich. 2002). As to the second

 element, 30 Watt alleged that Plaintiff knew it was selling its Sudski product through

 Amazon. ECF 20, PgID 813.

       As to the third element, 30 Watt alleged that Plaintiff "claimed exclusionary

 rights . . . that it did not have" both because Plaintiff did not use the term "Shower

 Beer" on any product and because "30 Watt's use of 'shower beer holder' on the

 package of its [Sudski] product was wholly and plainly descriptive in nature and a

 non-trademark use of the phrase[.]" Id. at 809. "Under the doctrine of 'fair use,'" when

 a trademarked term is a descriptive term, "the holder of a trademark cannot prevent

 others from using the [term] that forms the trademark in its primary or descriptive

 sense." Herman Miller, Inc. v. Palazetti Imps. & Exps., Inc., 270 F.3d 298, 319 (6th

 Cir. 2001). Further, courts have invalidated federally registered trademarks that

 have not been used in commerce, negating the trademark owner's exclusionary rights.

 See Mountain Top Beverage Grp., Inc. v. Wildlife Brewing N.B., Inc., 338 F. Supp. 2d

 827, 835–36 (S.D. Ohio 2003).




                                            9
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20         PageID.930    Page 10 of 12



       Furthermore, 30 Watt alleged that Plaintiff made its allegedly false assertions

 to Amazon "knowingly and maliciously . . . with no good faith basis," and "for the

 purpose of unfairly stifling competition and causing economic injury to [30 Watt],"

 indicating that Plaintiff's conduct was intentional. ECF 20, PgID 809. 30 Watt also

 alleged that Plaintiff's actions resulted in the termination of its business expectancy

 because, it averred, Amazon removed 30 Watt's Sudski product from its listings due

 to Plaintiff's statements. Id. Taking 30 Watt's allegations as true, as the Court must

 do on a motion to dismiss, 30 Watt's allegations therefore satisfied the third element.

       Finally, as to the fourth element, 30 Watt alleged damages because it alleged

 that it "sustained substantial harm, including lost sales to prospective purchasers of

 [Sudskis], damage to its reputation, and damage to its [Sudski] brand and to the

 goodwill 30 Watt has built up in the [Sudski] mark" when Amazon removed Sudskis

 from its listings. ECF 20, PgID 814.

       Plaintiff's assertion about the applicability of the Noerr-Pennington doctrine,

 ECF 24, PgID 856, is erroneous. The Noerr-Pennington doctrine stands only for the

 proposition that parties have a "constitutional right to seek redress from wrong in the

 courts" under the First Amendment because "[t]he right to seek redress through civil

 suit must be given the same protection as the right to attempt to induce a legislative

 or administrative body to take some lawful action." Pennwalt Corp. v. Zenith Labs.,

 Inc., 472 F. Supp. 413, 424 (E.D. Mich. 1979) (emphasis added) (citations omitted).

 Plaintiff's alleged statements to Amazon were not made within the framework of a

 civil suit and they were not attempts to seek redress from a court or other




                                           10
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20         PageID.931   Page 11 of 12



 governmental entity. Accordingly, the Noerr-Pennington doctrine is inapplicable. The

 Court will deny the motion to dismiss as to 30 Watt's counterclaim for intentional

 interference with business expectancy. The parties are no doubt cognizant, however,

 that because Plaintiff has a federally registered trademark for the term "Shower

 Beer," 30 Watt will bear a heavy burden of proving its allegations about Plaintiff's

 lack of use and 30 Watt's exclusively descriptive use of the term.

 IV.   The MCPA

       Finally, 30 Watt alleged that Plaintiff's statements to Amazon violated various

 provisions of the MCPA. ECF 20, PgID 814–16. Each provision of the MCPA under

 which 30 Watt attempted to state a claim requires a showing of a specific type of

 "[u]nfair, unconscionable, or deceptive methods, acts, or practices in the conduct of

 trade or commerce[.]" Mich. Comp. Laws § 445.903(1). "Trade or commerce" is defined

 in the MCPA as "the conduct of a business providing goods, property, or service

 primarily for personal, family, or household purposes and includes the advertising,

 solicitation, offering for sale or rent, sale, lease, or distribution of a service or

 property, tangible or intangible, real, personal, mixed, or any other article, or

 business opportunity." Mich. Comp. Laws § 445.902(g); see also MacDonald v.

 Thomas M. Cooley Law Sch., 724 F.3d 654, 660–61 (6th Cir. 2013).

       But 30 Watt's MCPA counterclaim fails because Plaintiff's statements to

 Amazon were not actions taken "in the conduct of trade or commerce" under the

 statutory definition of "trade or commerce." Plaintiff's alleged statements to Amazon

 were not made during Plaintiff's conduct of providing a good or even advertising a




                                           11
Case 2:18-cv-13516-SJM-RSW ECF No. 30 filed 05/12/20        PageID.932   Page 12 of 12



 product. The cases that have allowed businesses to sue competitors for violations of

 § 445.903 require that the alleged conduct was done in the course of "trade or

 commerce" as defined in the statute. For example, a business can sue a competing

 business when the defendant business advertised its own product in a manner that

 violated one of the provisions of § 445.903. See Action Auto Glass v. Auto Glass

 Specialists, 134 F. Supp. 2d 897, 901 (W.D. Mich. 2001); Florists' Transworld

 Delivery, Inc. v. Fleurop-Interflora, 261 F. Supp. 2d 837, 848–50 (E.D. Mich. 2003).

 But here, 30 Watt failed to allege any conduct by Plaintiff that was done in the

 conduct of trade or commerce, as defined in the MCPA. The Court will therefore

 dismiss 30 Watt's MCPA counterclaim.

                                      ORDER

       WHEREFORE, it is hereby ORDERED that Plaintiff's motion to dismiss

 counterclaims [24] is GRANTED IN PART AND DENIED IN PART.

       IT IS FURTHER ORDERED that 30 Watt's counterclaims for Lanham Act

 unfair competition, Michigan common law unfair competition, and violations of the

 MCPA are DISMISSED WITH PREJUDICE.

       SO ORDERED.

                                       s/ Stephen J. Murphy, III
                                       STEPHEN J. MURPHY, III
                                       United States District Judge
 Dated: May 12, 2020

 I hereby certify that a copy of the foregoing document was served upon the parties
 and/or counsel of record on May 12, 2020, by electronic and/or ordinary mail.

                                       s/ David P. Parker
                                       Case Manager



                                         12
